United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1909
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Jose Luis Sanchez Adame

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: January 15, 2015
                             Filed: January 21, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       In this direct criminal appeal, Jose Luis Sanchez Adame (Adame) challenges
his sentence imposed by the district court1 after he pleaded guilty to conspiracy to

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
distribute 500 grams or more of a mixture or substance containing methamphetamine,
and 50 grams or more of actual methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(A) and 846. In a brief filed under Anders v. California, 386
U.S. 738 (1967), counsel argues that Adame’s 120-month prison sentence, a sentence
below the Guidelines imprisonment range of 188-235 months, is unreasonable. The
argument fails, because 120 months was the statutory minimum, the shortest sentence
possible absent a government motion. See 21 U.S.C § 841(b)(1)(A); United States
v. Woods, 717 F.3d 654, 659 (8th Cir. 2013) (standard of review; statutory mandatory
minimum sentence was shortest sentence possible absent government motion, and
was not substantively unreasonable). To the extent Adame’s pro se brief asserts a
challenge to the district court’s application of an aggravating-role enhancement in
determining Adame’s Guidelines imprisonment range, the enhancement had no
bearing on his ultimate sentence.

       We have independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we affirm the
district court’s judgment.
                       ______________________________




                                        -2-